 2AO 435             Case             Administrative Office of the
                                2:18-cr-00422-SMB                  United States Courts
                                                                Document                              FOR COURT
                                                                                  888 Filed 02/14/20 Page 1 of 1USE ONLY
 AZ Form(Rev. )                                                                                                DUE DATE:
                                                 TRANSCRIPT ORDER

1. NAME                                                                               2. PHONE NUMBER                  3. DATE
           Kevin M. Rapp                                                                (602) 514-7500                            02/14/2020
4. FIRM NAME
                 U.S. Attorney's Office
5. MAILING ADDRESS                                                                    6. CITY                          7. STATE         8. ZIP CODE
                         40 N. Central Ave., Ste. 1800                                          Phoenix                   AZ               85004
9. CASE NUMBER                          10. JUDGE                                                             DATES OF PROCEEDINGS
   CR-18-00422-PHX-SMB                               Susan M. Brnovich                11.   01/29/2020                  12.
13. CASE NAME                                                                                                LOCATION OF PROCEEDINGS
   U.S. v. Michael Lacey, et al.                                                      14.   Phoenix                     15. STATE AZ
16. ORDER FOR
APPEAL                               ✔
                                        CRIMINAL                                   CRIMINAL JUSTICE ACT             BANKRUPTCY
NON-APPEAL                           CIVIL                                      IN FORMA PAUPERIS                 OTHER 6SHFLI\

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                PORTIONS                                    DATE(S)                              PORTION(S)                          DATE(S)
  VOIR DIRE                                                                            TESTIMONY (6SHFLI\
  OPENING STATEMENT (Plaintiff)
  OPENING STATEMENT (Defendant)
  CLOSING ARGUMENT (Plaintiff)                                                         PRE-TRIAL PROCEEDING
  CLOSING ARGUMENT (Defendant)
  OPINION OF COURT
  JURY INSTRUCTIONS                                                                  ✔OTHER(6SHFLI\)
  SENTENCING                                                                             Motion Hearing                           01/29/2020
  BAIL HEARING
18. ORDER
                        ORIGINAL + 1              FIRST            # OF                 DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                       ESTIMATED COSTS
                                                  COPY                                     (&heck all that apply)
                     copy to ordering party)                      COPIES
    30 DAYS                                                                                PAPER COPY
    14 DAYS                                        ✔
                                                    
7 DAYS H[SHGLWHG                                                                     ✔     3') HPDLO
    '$<6
                                                   
     DAILY
                                                                                           $6&,, HPDLO
   HOURLY                                          
   REALTIME                                                                           E-MAIL ADDRESS
                                                                                       kevin.rapp@usdoj.gov; marjorie.dieckman@usdoj.gov
CERTIFICATION (19. & 20.)By signing below, I certify that I will pay all charges
           
                        (deposit plus additional).
                                                                                      NOTE: IF ORDERING 025(7+$121()250$7,
19. SIGNATURE      s/Kevin M. Rapp (R20AZX; 9-0135)                                   THERE WILL BE ANADDITIONAL CHARGE.
20. DATE   02/14/2020
TRANSCRIPT TO BE PREPARED BY
                                                                                      ESTIMATE TOTAL

                                                                                      PROCESSED BY                         PHONE NUMBER
ORDER RECEIVED                                    DATE                BY

DEPOSIT PAID                                                                          DEPOSIT PAID

TRANSCRIPT ORDERED                                                                    TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                   LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                      TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                             TOTAL DUE


                    DISTRIBUTION:               COURT COPY            TRANSCRIPTION COPY              ORDER RECEIPT       ORDER COPY
